UNITED STATES of America, Plaintiff-Appellee,

                                                       v.

                              Anthony RUTHERFORD, Defendant-Appellant.

                                                  No. 96-4520.

                                      United States Court of Appeals,

                                               Eleventh Circuit.

                                                  May 13, 1999.

Appeal from the United States District Court for the Southern District of Florida. (No. 95-451-CR-KMM),
K. Michael Moore, Judge.

Before HATCHETT, Chief Judge, BARKETT Circuit Judge, and RONEY, Senior Circuit Judge.

        RONEY, Senior Circuit Judge:

        Anthony Rutherford received three concurrent life sentences upon his conviction for conspiracy,

possession and distribution of cocaine. 21 U.S.C. sections 846 and 841(a)(1). On appeal, he asserts several

issues, only three of which we discuss here:

        (1) Whether the district court should have ordered disclosure of the confidential informants' names.

On this issue, we remand to the district court.

        (2) Whether the government's notice of its intent to seek a statutory sentence enhancement under 21

U.S.C. section 851 was inadequate due to failure to specify the crimes it intended to rely upon. We hold that

the government's notice was inadequate and therefore reverse the enhancement.

        (3) Whether defendant was improperly classified as a career offender under U.S.S.G section 4B1.1

because of two Florida state convictions, one of which defendant asserts was not "violent." Based on prior

authority of this court, we affirm the decision of the district court that held defendant to be such a career

offender.

        On the other issues argued on this appeal, we affirm without extended discussion:

        (4) Whether the government proved that the cocaine involved in this case fit the sentencing

guidelines' definition of "crack."
        (5) Whether the sentencing guidelines' definition of "crack" is unconstitutionally vague.

        (6) Whether the sentencing guidelines' definition of "crack" is so ambiguous that the district court

should have disregarded the increased crack cocaine penalties pursuant to the rule of lenity.

        (7) Whether the prosecutor's remarks at closing deprived defendant of a fair trial.

        (8) Whether the government's proof and the court's instructions impermissibly resulted in a

constructive amendment to the indictment.

   (1) Whether the district court should have ordered disclosure of the confidential informants' names.

        Rutherford alleges the district court abused its discretion in denying his request for disclosure of the

names of two confidential informants. He claims that he was not at the scene of the drug transaction. He

alleges the confidential informants could corroborate his defense that the government agents misidentified

him as the suspect who brokered the drug deal.

         The government has the privilege to withhold from disclosure the identity of its informants, but this

privilege is limited. The Supreme Court in Roviaro v. United States, 353 U.S. 53, 77 S.Ct. 623, 1 L.Ed.2d

639 (1957), which reversed a criminal conviction where the defendant had been denied access to a

confidential informant, set forth a balancing test in which a court must take into account the particular

circumstances of each case, the crime charged, possible defenses, and the potential significance of the

informant's testimony. 353 U.S. at 62, 77 S.Ct. 623. If disclosure is "relevant and helpful to the defense of

an accused, or is essential to a fair determination of a cause, the privilege must give way." Roviaro, 353 U.S.

at 60-61, 77 S.Ct. 623. See also United States v. Gutierrez, 931 F.2d 1482 (11th Cir.), cert. denied, 502 U.S.

916, 112 S.Ct. 321, 116 L.Ed.2d 262 (1991); United States v. Kerris, 748 F.2d 610, 613-14 (11th Cir.1984).

        A review of the facts shows that the confidential informants might be able to support Rutherford's

defense that "it wasn't me." We note that Rutherford's first trial ended in mistrial, although a second jury

convicted him on all counts.




                                                      2
         Rutherford was the target of an undercover narcotics investigation involving federal law enforcement

agents and local law enforcement in Miami, Florida. At a meeting of the various agents involved on March

28, 1995, detective Greg Darling of the Metro-Dade Police Department was instructed to pose as a drug

dealer, meet with Rutherford and arrange for the purchase of three ounces of cocaine. Darling and the other

agents involved, who had not known Rutherford previously, were shown a picture of Rutherford. After the

briefing, Darling met with two confidential informants ("CI"s) who were intimately familiar with Rutherford

as the result of prior drug deals with him. They had agreed to pose as boyfriend and girlfriend in arranging

the transaction. With the male CI traveling in his own car followed by the female CI and Darling in a separate

vehicle, they all went to 1700 NW 63rd Street, where the male CI met with a male later identified as

Rutherford (the "suspect"). The suspect got into the male CI's car, and motioned for Darling to follow as they

went to another location, NW 60th Street and 13th Avenue, where the suspect briefly spoke to a heavyset

man, before the cars proceeded to a duplex at NW 50th Street and 5th Avenue. At the duplex, the suspect

spoke with someone at the front door, and then went to Darling's car and said, "Come on man, my boy has

it." Darling got out of his car and walked with the suspect to the duplex door.

         Darling then counted out $2100 and gave it to the suspect who in turn gave it to the man at the door,

Rutherford's co-defendant Jimmy White. White then gave the suspect three ounces of cocaine base and he

in turn, gave it to Darling. As Darling walked away, the suspect asked, "Aren't you gonna break me off

something for hooking you up?" Darling gave him nothing. The suspect walked away, and Darling and the

CIs left in their cars.

         Rutherford was not arrested until about three months after the transaction. Rutherford presented

some evidence at trial in support of his "not me" defense in the form of testimony from his attorney, John

Freeman, who represented Rutherford in a civil suit he had brought to recover money damages for an accident

that had left him with an impaired left knee. Freeman testified that on the day of the drug deal, March 28,

1995, Rutherford and a friend visited Freeman in his office in Broward County at around noon and stayed



                                                      3
for about two hours. Freeman said that although Rutherford could walk, he did so with a clearly noticeable

limp due to his recent accident. Darling testified that the briefing occurred at around noon and that he arrived

at the drug deal location with the suspect between 4:30 and 5:00 p.m. Neither Darling nor the other law

enforcement officer that identified Rutherford indicated that he walked with a limp.

        It is apparent from these facts that there may indeed have been a misidentification in this case and

that the informants were in a much better position to identify the man they took to the drug deal than the

government agents who only met him there for the first time and identified him from a photograph.

        Although Rutherford has established the direct relationship between his defense and the testimony

sought, it is not appropriate to reverse the convictions at this time. Rather, the district court should determine

what the testimony of the confidential informants would be. If that testimony would not support the

misidentification defense, then there could be no reversible error in denying the motion to disclose.

        Under the circumstances, an in camera hearing will best accommodate the competing governmental
        and individual interests in this case. Upon remand, the district judge should question the informer
        in camera to ascertain whether his or her testimony might be of assistance to defendants.

United States v. Panton, 846 F.2d 1335, 1337 (11th Cir.1988).

        We remand for an in camera hearing on this issue as prescribed in Panton. If the district court

determines that the testimony would materially support the misidentification defense, then the convictions

should be vacated and the defendants given a new trial. The government can then decide whether the interests

served in resisting disclosure of the confidential informants are so great as to justify a dismissal of the charges

against Rutherford, rather than disclose their identity in a retrial.

   (2) Whether the government's notice of its intent to seek a statutory sentence enhancement under 21
U.S.C. section 851 was inadequate due to lack of specificity.

        Section 841(b)(1)(A) prescribes enhanced sentences for recidivist drug offenders. To obtain an

enhancement under section 841(b)(1)(A), however, the government must comply with the notice requirement

of 21 U.S.C. section 851(a)(1), which provides that a recidivist enhancement may not be imposed for a jury

conviction "unless before trial, ... the United States attorney files an information with the court (and serves


                                                        4
a copy of such information on the [defendant] or counsel for the [defendant] ) stating in writing the previous

convictions to be relied upon."

         In this case, the government concedes that it failed to list any prior convictions in its pretrial

enhancement notice.1 The government contends, however, that the admitted defect in the notice was cured

because it did specifically list prior convictions in a contemporaneously filed notice of intent to introduce

evidence of prior convictions at trial, and a later discovery response.2

        Only one other circuit has addressed a similar issue. In United States v. Belanger, 970 F.2d 416 (7th

Cir.1992), the Seventh Circuit upheld a section 841(b)(1)(A) enhancement when confronted with similar

facts. The pretrial notice of enhancement in Belanger failed to specify the convictions on which the

government sought to base the enhancement. 970 F.2d at 417-18. Subsequently, however, the government

filed a notice stating that it intended to offer evidence at trial of the defendant's two prior state court felony

drug convictions. 970 F.2d at 417-18. This notice described the prior convictions in detail. 970 F.2d at 418.

The Seventh Circuit ruled that the later notice cured the defect of the first:



   1
    Before trial, the government filed a notice of its intent to seek a sentence enhancement under 21
U.S.C. section 841(b)(1)(A). (R1-32). The notice contained three brief paragraphs:

                         The United States of America, by and through the undersigned Assistant United
                 States Attorney, hereby files this notice of enhancement pursuant to Title 21, United
                 States Code, Section 841(b)(1)(A).

                         Should the defendant be convicted of the offenses charged in the Indictment, the
                 government will seek enhancement of any sentence to be imposed pursuant to Title 21,
                 United States Code, Section 841(b)(1)(A).

                          The defendant therefore face [sic] a minimum mandatory term of life
                 imprisonment without release, a fine of up to $8,000,000 and a term of supervised release
                 of at least ten (10) years.
   2
    (1) The government filed a notice of the government's intent to introduce evidence of prior crimes
pursuant to Federal Rule of Evidence 404(b) at trial, which listed three prior drug convictions and (2) a
notice of the government's intent to introduce evidence of prior crimes pursuant to Federal Rule of
Evidence 609(b) at trial, which listed two prior drug convictions. Both were filed on the same day as the
enhancement notice. A later discovery response included Rutherford's criminal record, police reports
concerning his drug activity, and copies of the judgments from his prior drug convictions.

                                                        5
        The government timely filed two notices which taken together signify its intent to seek an enhanced
        penalty. The first filing stated that a sentencing enhancement would be sought but did not provide
        which convictions would be used. The second filing, though submitted for different purposes,
        detailed those convictions. Section 851 does not specify the particular form which notice of
        enhancement must take and the government's filings provided Belanger reasonable notice and an
        opportunity to be heard. The notice given was sufficient to satisfy the statute.

970 F.2d at 419.

        Relying on Belanger, the district court held that the insufficiency of the enhancement notice had been

cured by the government's other filings, overruling Rutherford's objection to the enhancement on the ground

that his argument was one of "form over substance."

        Although this Court has never published any cases addressing a situation like the one presented in

the instant case, we have required strict compliance with 21 U.S.C. section 851(a)(1). See United States v.

Weaver, 905 F.2d 1466, 1481 (11th Cir.1990), cert. denied sub nom. 498 U.S. 1091, 111 S.Ct. 972, 112

L.Ed.2d 1058 (1991). We have ruled, for example, that the government's failure to file a timely section

851(a)(1) notice precludes enhancement even if the defendant knew before trial that he was subject to a

sentence enhancement based on prior convictions. See United States v. Olson, 716 F.2d 850, 852 (11th

Cir.1983); United States v. Noland, 495 F.2d 529, 533 (5th Cir.), cert. denied, 419 U.S. 966, 95 S.Ct. 228,

42 L.Ed.2d 181 (1974). We have also ruled that the government's failure to file a timely section 851(a)(1)

notice precludes enhancement even if the defendant does not challenge the validity of his prior convictions.

See Noland, 495 F.2d at 533.

        Requiring a defendant to combine a vague enhancement notice with an unrelated pleading that is

often filed without the purpose of sentence enhancement is inconsistent with strict compliance. There is no

good reason why the uncertainty that will continue to pervade the procedure under the Belanger analysis

should not be eliminated by simply requiring the government to comply with the requirements of the statute.

Strict compliance would seem to be an easy thing for the government to do. Most defendants know of their

own convictions. If that knowledge alone was sufficient to trigger the enhancement procedure, no kind of

notice intended by Congress would have been required. The subsequent pleading does nothing more than


                                                      6
notify the defendant that the government also knows about the prior convictions. Nothing was filed to show

which prior convictions, if any, the government intended to rely upon for enhancement purposes. This was

the purpose of the notification statute.

        It was reversible error to impose a mandatory life sentence on the defendant for two prior drug

convictions which were not specifically listed in the notice required by section 851(a)(1).

   (3) Whether defendant was improperly classified as a career offender under U.S.S.G section 4B1.1
because of two Florida state convictions.

        The district court sentenced Rutherford as a career offender under U.S.S.G. section 4B1.1, which

provides for an enhanced sentence if a defendant's criminal history reflects at least two prior felony

convictions for either crimes of violence or crimes involving controlled substances. The question is whether

the district court properly characterized one of Rutherford's predicate offenses as a crime of violence within

the meaning of the guidelines. The other offense clearly qualified under the guidelines.




                                                      7
          The disputed conviction was for lewd assault, in violation of section 800.04, Florida Statutes.3 There

is no indication in the Presentence Investigation Report or elsewhere in the record under which subsection

he was convicted. We have held that in determining whether a conviction qualifies as a crime of violence,

a court should look only to the elements of the convicted offense, and not to the conduct underlying the

conviction. See United States v. Lipsey, 40 F.3d 1200, 1201 (11th Cir.1994) (conviction of defendant who

pled guilty to possession with intent to distribute a controlled substance could be used for career offender

purposes even though defendant denied intent to distribute).

          Rutherford argues that the statute sets forth acts that would violate the statute which do not

"encompass as an element the use, attempted use or threatened use of physical forces against" the victim.

U.S.S.G. § 4B1.2. In Ramsey v. INS, 55 F.3d 580 (11th Cir.1995), however, we held that a conviction under

section 800.04(1), Florida Statutes, is an aggravated felony for deportation purposes under 8 U.S.C. section




      3
       A person who:

(1)       Handles, fondles, or assaults any child under the age of 16 years in a lewd, lascivious, or indecent
          manner;

(2)       Commits actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality,
          masturbation, sadomasochistic abuse, actual lewd exhibition of the genitals, or any act or conduct
          which simulated that sexual battery is being or will be committed upon any child under the age of
          16 years or forces or entices the child to commit any such act;

(3)       Commits an act defines as sexual battery under s.794.011(1)(b) upon any child under the age of
          16 years; or

(4)       Knowingly commits any lewd or lascivious act in the presence of any child under the age of 16
          years,

                  without committing the crime of sexual battery, commits a felony of the second degree,
                  punishable as provided in s. 775.082, s. 775.083, or s.775.084. Neither the victim's lack
                  of chastity nor the victim's consent is a defense to the crime proscribed by this section. A
                  mother's breast feeding of her baby does not under any circumstance violate this section.

          Fla. Stat. § 800.04 (1993).

                                                       8
1251(a)(2)(A)(iii). Under that section, attempted lewd assault would be an aggravated felony only if it

constituted a crime of violence as defined in 18 U.S.C. section 16. We then held that

        Although a violation of § 800.04 might be accomplished without the use of physical force, we
        conclude that the offense is a felony which involves a substantial risk that physical force may be used
        against the victim in the course of committing the offense.

55 F.3d at 583. The Court then held that a violation of section 800.04(1), Florida Statutes, is a crime of

violence as defined in 18 U.S.C. section 16. Ramsey, 55 F.3d at 583. Based on the Court's analysis, there

is no substantial difference between section 800.04(1) and the other subsections of section 800.04, so the

Ramsey decision would apply to any conviction under that statute.

        Nor is there any substantial difference that requires a different decision between the definition of a

crime of violence under 18 U.S.C. section 16 ("crime of violence" is a felony that, "by its nature, involves

a substantial risk of physical force against" the victim) and the definition of a crime of violence for career

offender purposes under the sentencing guidelines: an offense punishable by a year or more in prison that

"involves conduct that presents a serious potential risk of physical injury to another." U.S.S.G. § 4B1.2. See

United States v. Coronado-Cervantes, 154 F.3d 1242,1243(10th Cir.1998) (noted difference between

language in 18 U.S.C. section 16 [" a substantial risk that physical force may be used"] and that in U.S.S.G.

section 4B1.2 ["serious potential risk of physical injury"], but concluded decision under one should control

the other, and followed its prior decision in analogous case of United States v. Reyes-Castro, 13 F.3d 377

(10th Cir.1993)).

        There is no principled difference between the holding in Ramsey v. INS and the decision to be made

in this case. See United States v. Coronado-Cervantes, 154 F.3d 1242, 1243 (10th Cir.1998) (citing other

circuits). Therefore, we affirm the district court's use of the state conviction under section 800.04, Florida

Statutes as a prior conviction for career offender purposes under U.S.S.G. section 4B1.1.

                                             Remaining Issues

        We have reviewed the remaining issues raised by Rutherford and find them to be without merit.



                                                      9
          (4) The testimony of the forensic chemist for the DEA and Detective Darling adequately support the

district court's factual finding that the drugs involved were crack cocaine, see United States v. Smith, 918 F.2d

1501, 1514 (11th Cir.1990) (district court's factual finding that controlled substance is cocaine base rather

than cocaine powder is entitled to deference and can be reversed only if clearly erroneous), cert. denied sub

nom. Hicks v. United States, 502 U.S. 849, 112 S.Ct. 151, 116 L.Ed.2d 117 (1991).

          (5) The sentencing guidelines' definition of "crack" is not unconstitutionally vague, see United States

v. Williams, 876 F.2d 1521, 1525 (11th Cir.1989) (distinction between "cocaine base" and "cocaine" is not

vague because "cocaine base" refers to crack).

          (6) Neither is the guidelines definition of "crack" so ambiguous that the district court should have

disregarded the increased crack-cocaine penalties pursuant to the rule of lenity, see United States v. Sloan,

97 F.3d 1378, 1382 n. 8 (11th Cir.1996), cert. denied, 520 U.S. 1277, 117 S.Ct. 2459, 138 L.Ed.2d 216

(1997).

          (7) When viewed in the context of the entire record, we find nothing improper about prosecutor's

remarks at closing that the agents failed to take photographs of the transaction because their lives were

endangered.

           (8) We review Rutherford's assertion that the government's proof and the court's instructions

impermissibly resulted in a constructive amendment to the indictment for plain error. Rutherford contends

that because the indictment charged an offense involving cocaine, while the proof at trial and the district

court's instructions to the jury referred to cocaine base (crack), there was a material variance from and

constructive amendment to the indictment. "A violation of section 841(a)(1) occurs when the government

proves beyond a reasonable doubt that a defendant possessess and intended to distribute a 'controlled

substance,' regardless of whether that substance is cocaine or cocaine base." See United States v. Williams,

876 F.2d 1521, 1525 (11th Cir.1989); see also United States v. Mejia, 97 F.3d 1391, 1392-93 (11th Cir.1996)

(to satisfy elements of sections 846 and 841(a)(1), government need not prove particular substance involved,



                                                       10
only that some controlled substance involved), cert denied, 519 U.S. 1141, 117 S.Ct. 1016, 136 L.Ed.2d 893

(1997). The nature of the controlled substance neither constitutes an element of the offense nor broadens the

bases for conviction, but is relevant only for sentencing purposes. See United States v. Cross, 916 F.2d 622,

623 (11th Cir.1990), cert. denied, 499 U.S. 929, 111 S.Ct. 1331, 113 L.Ed.2d 263 (1991). There was no

variance between the evidence at trial and those alleged in the indictment. Nor was there a constructive

amendment because it cannot be said that the defendant was convicted of an offense other than that contained

in the indictment.

        AFFIRMED IN PART; REVERSED IN PART; VACATED IN PART; AND REMANDED.




                                                     11